Citation Nr: 1541503	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-09 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988, from August 2005 to November 2006, and from August 2010 to October 2011.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO reduced the Veteran's disability rating for a lumbosacral strain from 10 to 0 percent disabling.  The Veteran filed a Notice of Disagreement, and during the course of the appeal, the RO reinstated the 10 percent rating at its original effective date.  The issue of entitlement to a rating in excess of 10 percent remains on appeal.  

The Veteran testified before the undersigned at a hearing held in June 2015.  A transcript of that hearing is associated with the Veteran's file.

The Veteran's right and left knee service-connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine forward flexion is greater than 60 degrees, and combined range of motion of the thoracolumbar spine is greater than 120 degrees.  The Veteran does not have guarding or muscle spasm of the thoracolumbar spine.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lumbosacral strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA with respect to his claim for a higher disability rating for a lumbosacral strain in letters dated in November 2011 and February 2012. 

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and testimony.  At his June 2015 hearing, the Veteran requested that the Board hold the record open for 60 days so that he could submit additional evidence in support of his claim.  These 60 days have expired, and the Veteran has submitted no additional evidence to VA.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations of his spine in December 2011 and October 2013.  VA obtained an additional medical opinion addressing the severity of the Veteran's spine disability in May 2014.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that these examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record.  The Board recognizes that, in addressing functional ability during flare-ups, the VA clinician who provided the May 2014 addendum report could not provide an opinion as to the severity of the Veteran's lumbosacral strain without resorting to speculation.  As discussed below, the clinician provided adequate rationale as to why he could not provide an assessment, and the record confirms as much.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing, to include entitlement to a higher rating for a lumbosacral strain, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  He afforded the Veteran an additional 60 days to provide any evidence deemed relevant in support of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the Veteran's claims based on the current record.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's lumbosacral strain claim has been consistent with said provisions.  Accordingly, the Board will address the issue below.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In this case, the RO awarded the Veteran service connection for a lumbosacral strain in a May 2007 rating decision, and assigned an initial 10 percent disability rating.  The Veteran seeks an increased rating greater than 10 percent for his lumbosacral strain, based on his claim for increase received by VA in October 2011.  As mentioned in the Introduction above, the RO reduced the Veteran's disability rating from 10 to 0 percent in an April 2012 rating decision, but subsequently reinstated that rating.  The key question at issue is whether a rating higher than 10 percent is warranted for any time during the period under review.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue (as in this case), it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As discussed in the analysis below, the severity of the Veteran's lumbosacral strain has not significantly changed and a uniform evaluation is warranted for the period of the appeal.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

The initial rating for the Veteran's lumbosacral strain has been assigned pursuant to Diagnostic Code (DC) 5299-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5299-5237 reflects that there is no diagnostic code specifically applicable to the Veteran's disability (which was originally claimed as residuals of a tailbone injury) and that this disability is rated by analogy to lumbosacral strain.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  In any event, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a. 

Under the General Rating Formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

 A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

In this case, the Board concludes that the symptoms of the Veteran's lumbosacral strain do not warrant assignment of a rating in excess of 10 percent.

At the outset of this analysis, the Board notes that the medical and lay evidence of record demonstrates that, although the Veteran has limitation of motion of the spine, his thoracolumbar spine is not fixed in one position.  As such, the Veteran's thoracolumbar spine is not ankylosed, either favorably or unfavorably.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Therefore, 100 percent, 50 percent, or 40 percent ratings under the General Formula are not warranted based on the presence of ankylosis.
In addition, the evidence does not show, nor does the Veteran contend, that he experiences muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, an increased rating to 20 percent is also not warranted under the General Formula on this basis.

During the appeal period, the Veteran's range of motion of his lumbosacral spine has been measured on two occasions, first at a VA examination in December 2011, and again at a subsequent VA examination in October 2013.  Results were as follows in degrees:


Forward Flexion
Extension
Left lateral flexion
Right lateral flexion
Left lateral rotation
Right lateral rotation
Combined
Normal
0-90
0-30
0-30
0-30
0-30
0-30
240 Degrees
Dec. 2011 VA Exam
0-90
0-30
0-30
0-30
0-30
0-30
240 Degrees
Oct. 2013 VA Exam
0-75
0-30
0-30
0-30
No response
0-30
195 Degrees

A 20 percent rating under the General Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Based on the above findings, even if the Board were to assume range of motion of 0 degrees for left lateral rotation at the October 2013 examination, it is clear that the Veteran's forward flexion and combined ranges of motion are not so impaired as to warrant the assignment of a 20 percent rating or higher under the General Rating Formula.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbosacral strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that although the Veteran reported flare-ups that impact the function of the thoracolumbar spine, the December 2011 VA examiner indicated that the Veteran was able to perform repetitive-use testing without decrease in any limitation of motion, or any functional loss and/or impairment.  

At the October 2013 VA examination, the Veteran again reported flare-ups that impact function.  This time, the VA examiner noted that there are in fact "additional functional limitations resulting from this condition, including additional loss of forward range of motion during repetitive use of this body part, including painful motion during flare-ups."  Significantly however, range of motion testing after repetitive use testing indicated only a 5 degree decrease in all ranges-that is, where forward flexion was upon first review from 0-75 degrees, after repetitive use, it decreased to 0-70 degrees.  All other ranges originally observed at 0-30 degrees decreased to 0-25 degrees.  The examiner did observe the Veteran's left lateral rotation range of motion upon repetitive use to be 0-25 degrees.  Even taking into consideration the reduced ranges of motion on repetitive use, the criteria for a rating in excess of 10 percent based on limitation of motion are still not met.  Indeed, this additional loss of forward flexion of the lumbar spine following repetitive use is contemplated in the assigned 10 percent disability evaluation under the General Rating Formula.  See 38 C.F.R. § 4.59.  

VA has attempted to gain further insight into the extent to which the Veteran's reported flare-ups impact his ability to function.  As noted above, VA obtained a medical opinion in May 2014 that specifically addressed the fact that the October 2013 VA examiner noted additional functional limitations during flare-ups.  In a May 2014 report, the reviewing clinician indicated that she reviewed the Veteran's record, and concluded that it was not possible to determine without resorting to mere speculation whether the Veteran's pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time because "there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  For the same reasons, the reviewing clinician also determined that it was not possible to estimate either loss of range of motion or describe loss of function.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court of Appeals for Veterans Claims (the Court) held that, before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  It must also be clear that the physician has considered "all procurable and assembled data."  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  Upon review of the record, to include the Veteran's own testimony describing the frequency and severity of his symptoms (discussed below), the Board is satisfied with the May 2014 clinician's explanation as to why an opinion could not be rendered, and finds that attempting to schedule the Veteran for an additional spine examination that would take place at the exact time of a flare-up would be nearly impossible.  

The Veteran has specifically testified that he experiences four or five flare-ups of his spine a year, which require him to lay in bed for three or four days, and do not completely resolve for about a week and a half.  Significantly however, he indicated that no doctor has ever actually prescribed bed rest.  Although the Veteran in the past submitted a private treatment record dated June 8, 2012 from Dr. N.J.W. upon which his own report of having flare-ups for about three to four days is documented, upon examination, Dr. N.J.W. observed no limitation of function, indicating that the Veteran walked with a normal gait, was nontender to palpation, had normal lumbar range of motion, had regular dorsalis pedis pulses, and intact sensation and 5/5 strength in the lower extremities.  

Significantly, although the Veteran was afforded 60 additional days following his June 2015 hearing to submit any additional evidence that could support his claim-which would include any evidence demonstrating treatment for or during a flare-up-this Veteran has not submitted any additional records.   

The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms at times during flare-ups; however, the Board finds the objective medical evidence described in detail above to be more probative and credible than his lay evidence in determining that his lumbosacral strain does not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Despite his report of intermittent flare-ups leaving him "out of commission" for four to five days, such report has been inconsistent with the more probative objective evidence, to include evidence included in reports by his own treating physician, Dr. N.J.W.  His accounts of incapacitation are unsupported by a prescription, and although the Veteran has had ample opportunity to provide evidence in the form of treatment records, doctor's statements, diary entries, statements of family or friends, or attendance reports that might support his contentions, and supplement or even run contrary the objective medical findings that are of record, he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  The objective findings of skilled professionals are more probative and credible than the lay evidence.

Turning back to the findings of the May 2014 reviewing clinician, the Board notes that in Mitchell v. Shinseki, 25, Vet. App. 32, 44 (2011), the Court stated that "[w]hen discussing the appellant's functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  In this case, in addition to providing the Veteran with two examinations that discussed functional loss, VA also requested an opinion from the May 2014 clinician to assess the extent to which function loss exists, if at all, during flare-ups.  As noted above, the May 2014 reviewing clinician could not provide an assessment without actual observation during a flare up.  Given that (1) during the period under review the record includes no objective evidence of functional loss to a degree that would warrant an increased rating to 20 percent under the General Rating Formula, that (2) the Veteran has not provided any evidence other than his own testimony that would run contrary to this evidence, and that (3) the Board has found the objective evidence to be more probative of than the Veteran's lay assertions for the reasons discussed above, the Board finds the May 2014 clinician's conclusion upon review of the record that an assessment of functional loss due to impairment during flare-ups would be impossible without resorting to mere speculation is entirely consistent with the Board's review of the evidence.  The reviewing clinician had all "procurable and assembled data" before her and she clearly identified what facts (i.e. the extent to which function impairment/loss exists during a flare-up or after repetitive use) could not be provided based on such assembled data.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  Indeed, she explained why given the information available, the requested information could only be feasibly provided upon observation of the condition, and the Board finds the explanation adequate.  See Mitchell v. Shinseki, 25, Vet. App. 32, 44 (2011).  

Based on the purported frequency of the Veteran's flare-ups (four to five times a year), the Board believes that attempting to reschedule the Veteran for another examination during an actual flare-up would be an impossible endeavor, and an exercise in futility.  To the extent the Veteran's representative concedes that it would "understandably difficult" to schedule such an examination, but asserts that VA has a legal obligation to do so (see the Veteran's June 2015 hearing transcript, at 3), the Board reminds the Veteran's representative that the duty to assist is not one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As noted above, the Veteran has had ample opportunity-to include all of the time from his June 2015 hearing to the date of this decision-to provide objective evidence of the impact of his flare-ups that would supplement, or perhaps even run contrary to the findings already of record, discussed above.  He has not done so.  VA has afforded the Veteran two VA examinations already, and although some functional impairment due to pain is apparent, the objective evidence simply does not demonstrate that the Veteran experiences so much functional impairment to warrant an increased rating to 20 percent or higher under the General Rating Formula. Without additional credible evidence (lay or otherwise) demonstrating that such limited function exists, or providing more detail as to when a flare is likely to occur, the Board does not believe, and the Court has never demanded, that VA is required to attempt to catch lightning in a bottle.

The Board adds that after reviewing the record, a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria, and the Veteran does not contend as much.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

Because the Veteran does not have intervertebral disc syndrome requiring bed rest prescribed by a physician, evaluation of the Veteran's lumbosacral strain under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not appropriate.

For all the foregoing reasons, the Board finds that a schedular rating in excess of 10 percent for the lumbar strain is not warranted at any time pertinent to this appeal. 
For the reasons discussed below, the Board finds that at no point has the lumbosacral strain been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with the Veteran's lumbosacral strain-i.e. pain, limitation of motion-is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.   Indeed, the October 2013 VA examiner specifically indicated that the Veteran's thoracolumbar spine condition does not impact his ability to work.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities-namely, irritable bowel syndrome, superior labral tears of the right and left shoulders, tinnitus, a right hip strain and tinea pedis of the bilateral feet and hands-in concluding that referral for consideration of an extraschedular rating is not warranted. 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbosacral strain, as his symptoms have been shown to be primarily the same throughout the appeal period.  In this regard, the Board finds that a rating greater than 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his lumbosacral strain, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for lumbosacral strain is denied.


REMAND

The Veteran claims entitlement to service connection for disability affecting both his right and left knees.  For the reason discussed immediately below, the Board believes a remand of these issues is required.

It is evident that the Veteran has Southwest Asia service.  See the Veteran's most recent DD-214.  In certain circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as joint pain, that may be manifestations of undiagnosed illness, VA can award service-connection for disability despite the absence of a diagnosis of a specific disability.  See 38 C.F.R. § 3.317 (2015).  As the Veteran complains of joint pain in both knees, but has no diagnosable disability of either knee (see the December 2011 VA examiner's report), additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.

The Board notes in passing that the Veteran was provided a Gulf War General Medical Examination in April 2012.  However, the only symptom contemplated during that examination was memory loss.  At no point has the Veteran's complaints of right and left knee pain been addressed by the medical field as a potential manifestation of an undiagnosed illness.
Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice and development required by the 
VCAA has been accomplished, to include providing the Veteran notice of what is necessary to substantiate his service-connection claims for right and left knee disabilities based on service in Southwest Asia under 38 C.F.R. § 3.317.  

2.  Schedule the Veteran for a VA examination to 
determine the nature of his complaints of bilateral knee pain.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed.  The examiner is asked to address the following: 

(a) Does the Veteran have a diagnosable disability of the right and/or left knee?

(b) If the Veteran has a diagnosable disability of either knee, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is in any way related to his military service?  In answering this question, please comment upon the Veteran's treatment for knee pain in service following injury in a doorframe, his in-service treatment in February 2011 for patellar tendonitis, and his competent assertions of having experienced knee pain following parachute jumps and carrying heavy packs.  

(c) If the Veteran does not have a diagnosable disability of  the right or left knee, please detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A complete rationale should be provided for all opinions  offered by the examiner.  If the examiner cannot offer any     opinion without resorting to speculation, he or she should   
explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.  A report should be prepared and associated with the Veteran's VA claims file.

3.  Then, the record should again be reviewed. 
The AOJ should specifically consider whether service-connection is warranted for an undiagnosed illness, manifested by joint pain of the right and/or left knee, under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


